                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PURO-TEC, LTD,                                                 CIVIL ACTION
        Plaintiff,

v.                                                             No. 18-4546

JAMES CAROTENUTO, et al.,
        Defendants.

                                       MEMORANDUM

     I.      INTRODUCTION

          Currently before the Court is Defendants, ARMM Architecture Associates,

Inc., ARMM Consultants, Inc., and Frank James Moore's, Motion to Dismiss (ECF

No. 19-1), and Plaintiff's Response thereto (ECF No. 21). 1 This Court has

jurisdiction over this matter because a federal question is presented. See 28 U.S.C.

§ 1331. Specifically, this matter concerns allegations under the Racketeer

Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1961, et seq.

Plaintiff also pleads two state law claims.




1
 On D~b_<;<r 21, 2018, this Court denied Defendant, James Carotenuto's, Motion to Dismiss. ECF No.
10. At orafargument on the Motion to Dismiss that is currently before the Court, Defendant Carotenuto
moved the Court to reconsider its previous denial of his Motion to Dismiss, based on the arguments
presented by the other Defendants. ECF No. 27, N.T. April 1, 2019, at 44-45, ln 16-25. Defendant
Carotenuto, essentially, joined Defendants' Motion to Dismiss. Id. This Court grants Defendant
Carotenuto's oral Motion for Reconsideration, Defendant Carotenuto is deemed to be a part of
Defendants' Motion to Dismiss, and the disposition of this Motion to Dismiss will apply to all
Defendants.

                                                  1
   II.       NAMED PARTIES

          Plaintiff, Puro-Tec, LTD, is in the business of remediation and restoration of

properties damaged by fire, flood, and weather events. ECF No. 1 at -il 11.

Defendant, Frank Moore ("Moore"), is a Pennsylvania license architect and the

principal and sole shareholder of Defendants, ARMM Architecture Associates, Inc.

("ARMM Architecture Associates") and ARMM Consultants Inc. ("ARMM

Consultants") (collectively, "ARMM"). Id. at -il-il 17, 31, 35. ARMM designs,

repairs, and manages construction for commercial and industrial roofs. Id. at -il 19.

Defendant, James Carotenuto ("Carotenuto"), worked as an employee of ARMM

in Pennsylvania and was also a principal and director of Defendant, City

Restoration LLC ("City Restoration"). Id. at -il-il 15, 54. Carotenuto created City

Restoration with Plaintiffs employee, Jerome Mcfaul ("Mcfaul"). Id. at -il 56.

Nonparty Mcfaul opened and operated City Restoration with Carotenuto while he

was still employed by Plaintiff and ceased working for Plaintiff roughly five

months after opening City Restoration. Id. at -il-il 56, 57. City Restoration was in

direct competition with Plaintiff. Id. at -il 54. City Restoration also shared a New

Jersey office with ARMM. Id. at -il 37.

   III.     FACTUAL BACKGROUND

         Nonparty, Lorraine Newsome ("Newsome"), is the owner of three parcels of

real property located in Philadelphia: (1) 1735 North Taney Street; (2) 1737 North


                                            2
Taney Street; and (3) 1739 North Taney Street (collectively, the "Taney Street

Properties"). Id. at if 41. On January 8, 2013, an electrical fire at 1737 North

Taney Street caused significant damage to the Taney Street Properties. Id. at if 43.

Nonparty, Richard Mays ("Mays"), is Newsome's Durable Power of Attorney and

acted on Newsome's behalf in handling the post-fire insurance claims and

restoration of the Taney Street Properties. Id. at if 44. Plaintiff alleges that Mays

was a cohort of the Defendants and their alleged RICO enterprise. ECF No. 24 at

11-12. In August 2013, Plaintiff began remediation and repair work to the

damages at 1735 North Taney Street. ECF No. 1 at if 51. Mcfaul, while working

for Plaintiff, was involved in this project, as he signed the contract on Plaintiffs

behalf and estimated the damages to 1735 North Taney that was used by Newsome

and Mays to settle Newsome's claims with her insurer. Id. at ifif 50, 52. The

repairs to be performed by Plaintiff, among other things, included the complete

replacement of the roof at 1735 Taney Street. Id. at if 52.

      Sometime in January 2014, Mcfaul and Carotenuto created City

Restoration, which immediately became a direct competitor to Plaintiff. Id. at ifif

53, 55. Mcfaul was still employed by Plaintiff when he created City Restoration.

Id. at if 54. In February 2014, Mcfaul, still acting on Plaintiffs behalf, entered

into a written contract to perform repairs to 1737 and 1739 North Taney Street. Id.

at if 49. On May 16, 2014, McFaul ceased his employment with Plaintiff and


                                           3
began to openly operate City Restoration. Id.         at~   57. Plaintiff contends that at this

time, Mcfaul expressed his intention, plan, and desire to harm Plaintiffs business,

as well as pursue Plaintiffs sources of business and redirect them to City

Restoration. Id.     at~   58. Plaintiff alleges that Carotenuto aided in this conduct. Id.

       By fall 2014, Plaintiff had completed all its repairs at 1737 and 1739 North

Taney Street and had substantially completed all the repairs at 1735 North Taney

Street. Id.   at~   60. However, following a rainstorm on October 15, 2014, a large

tree limb fell on the roof of 1735 North Taney Street, causing significant damage

to the new roof, allowing rainwater to enter the interior of the home, and causing

damage to the interior. Id.      at~~   61, 62. Due to the damage to the roof, Plaintiff

performed a temporary roof repair at 1735 North Taney Street. Id.              at~   63. The

temporary roof repair consisted of applying tarps to the damaged areas of the roof.

Id. On October 17, 2014, Philadelphia Department of Licenses and Inspections

began demolishing 1733 North Taney Street, and in doing so, removed the

attached temporary roof on 1735 North Taney Street. Id.            at~   64.

      Sometime shortly after the Department of Licenses and Inspections removed

and replaced the temporary roof at 1735 North Taney Street, an agent of Plaintiffs

observed Mcfaul and an individual believed to be Carotenuto at the 1735 North

Taney Street jobsite. Id.      at~   66. After these two individuals were observed at the

job site, Newsome and Mays ordered Plaintiff to cease doing work at 1735 North


                                                4
Taney Street. Id.     at~~   67, 69. At this time, Plaintiff was owed in excess of

$40,000.00 for repairs it had completed at 1735 North Taney Street. Id. at~ 67.

Mays then began referring to defects in Plaintiff's work and workmanship, and

pointed out damages to 1735 North Taney Street relating to the tree limb damage.

Id.   at~   70. On October 23, 2014 and October 24, 2014, Mays sent a series of

emails to Plaintiff justifying the non-payment of sums due to Plaintiff. Id. at ~ 71.

Plaintiff alleges that these emails were co-authored by McFaul and Carotenuto. Id.

On November 6, 2014, Mays informed Plaintiff via a telephone conversation that

he intended to withhold payment and would only consider making payments after

an independent evaluation of Plaintiff's work. Id.      at~   72.

        On November 17, 2014, Moore authored and sent a report to Newsome in

Philadelphia, addressing Plaintiff's roofing work and subsequent temporary roof at

1735 North Taney Street (the "Moore Report"). Id.        at~   79. When the Moore

Report was sent to Newsome, Plaintiff was unaware of its existence. Id.         at~   86.

Plaintiff alleges that the Moore Report was actually written by Carotenuto. Id.         at~


80. Plaintiff contends that the Moore Report is false and misleading in regard to

Plaintiff's work at 1735 North Taney Street. Id.      at~~   82-85. After receiving the

Moore Report, Newsome, through Mays, entered into an agreement with City

Restoration to complete the repairs at 1735 North Taney Street. Id.       at~   87.

Although the timing ofNewsome's receipt of the Moore Report and the hiring of


                                              5
City Restoration may lead one to believe that Newsome relied on the Moore

Report, Plaintiff has made it clear that it is not alleging, and does not believe, that

Newsome ever relied on the Moore Report. ECF No. 27, N.T. April 1, 2019, at 9-

10, ln. 2-11.

      On October 28, 2016, Newsome's attorney, Samantha Green ("Green"), sent

Plaintiff letters alleging that the work performed by Plaintiff at 1735 North Taney

Street was defective and would require demolition and replacement. ECF No. 1 at

if 90. In these letters, it is alleged that Plaintiff violated Pennsylvania's Home
Improvement Consumer Protection Act and committed home improvement fraud

in relation to its repair work at 1735 North Taney Street. Id. at if 92. At this time,

Plaintiff first received the Moore Report. Id. at if 93. Following receipt of the

Moore Report, Plaintiff informed Green of the relationship between McFaul,

Carotenuto, City Restoration, Moore, and ARMM. Id. at if 94. Plaintiff also stated

to Green its opinion that the Moore Report was fraudulent and misleading. Id.

Upon learning this information, Green called Moore to inquire about his report. Id.

at if 95. Moore affirmed the legitimacy and accuracy of his report to Green. Id.

      On April 21, 201 7, Plaintiff initiated an action in the Court of Common

Pleas of Bucks County against Newsome for monies allegedly owed related to

unpaid invoices for work performed at 1735 North Taney Street (the "Bucks

County Litigation). Id. at if 97. On April 27, 2017, Plaintiff reached out to Moore


                                           6
to discuss his report and Moore refused to withdraw the report. Id.                    at~   98. On

June 9, 2017, Newsome filed a counterclaim against Plaintiff in the Bucks County

Litigation. 2 Id. at~ 100. Newsome's counterclaim sought damages in the sum of

$439,000.00, which could be trebled. Id. The Moore Report was attached to the

counterclaim. ECF No. 24 at 7. In May 2018, Moore, again, refused to withdraw

his report. ECF No. 1 at~ 101. The parties in the Bucks County Litigation

resolved the matter out of court after Newsome withdrew her claims against

Plaintiff and Roof-Max, in exchange for a release of Plaintiffs collection claim

against her. Id.       at~   104.

            On October 23, 2018, Plaintiff filed its Complaint in the instant matter. On

March 19, 2019, the Court ordered Plaintiff to file a RICO Case Statement. ECF

No. 23. On March 29, 2019, Plaintiff filed its RICO Case Statement, which is

construed as an amendment to the pleadings. See id.

      IV.      ALLEGED RACKETEERING ENTERPRISE

          A. Entities in the Association-in-fact Enterprise

          Plaintiff alleges that an association-in-fact enterprise was formed between

Defendants, Carotenuto, City Restoration, Moore, ARMM Architecture, ARMM

Consultants, and nonparty, Mcfaul. ECF No. 1 at~ 105. Plaintiff does not

specifically allege that Mays was a part of the allege enterprise, but it does allege


2
    Newsome, in her counterclaim, also joined Roof-Max as an additional third-party defendant.

                                                     7
that Mays was a co-conspirator and participant in various alleged predicate acts

against Plaintiff. ECF No. 24 at 11-12. The association-in-fact enterprise

allegedly operated through legitimate businesses to further its end of harming

Plaintiff's business. ECF No. 1 at~ 106. Carotenuto and Mcfaul advantaged their

business, City Restoration, by employing the expert reputation of Moore and

ARMM to harm Plaintiff's business. Id. Moore and ARMM, according to

Plaintiff, participated in this association-in-fact enterprise to seek the favor of

Mays for collateral business relationships. Id.             at~   107.

        B. Predicate Acts 3

        Plaintiff alleges the Defendants' association-in-fact enterprise committed

seven predicate acts that were directed at Plaintiff. They include four acts of wire

fraud, 18 U.S.C. § 1343, mail fraud, 18 U.S.C. § 1341, theft by extortion, 18 Pa.

C.S. § 3923(a)(6), and conspiracy to commit theft by extortion, 18 Pa. C.S. §

3923(a)(6). Id.     at~~   109-160. Plaintiff alleges the Defendants' association-in-fact

enterprise committed two predicate acts that were directed at third parties. They

include two acts of transportation of stolen goods, money, 18 U.S.C. § 2314. Id. at

~~   161-168.




3
 Plaintiff, in its RICO Case Statement, withdrew six predicate acts that were alleged in his Complaint.
ECF No. 24 at 1-2.
                                                    8
   V.      DISCUSSION

        A. 12(b)(6) Standard of Review

        When reviewing a motion to dismiss under Rule 12(b)(6), the Court

"accept[ s] as true all allegations in plaintiffs complaint as well as all reasonable

inferences that can be drawn from them, and [the court] construes them in a light

most favorable to the non-movant." Tatis v. Allied Interstate, LLC, 882 F .3d 422,

426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.

27 (3d Cir. 2010)). "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id.

(quoting Twombly, 550 U.S. at 557). "The plausibility determination is 'a context-

specific task that requires the reviewing court to draw on its judicial experience

and common sense."' Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d

Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

        Finally, courts reviewing the sufficiency of a complaint must engage in a

three-step process. First, the court "must 'take note of the elements [the] plaintiff

must plead to state a claim."' Id. at 787 (alterations in original) (quoting Iqbal,


                                            9
556 U.S. at 679). "Second, [the court] should identify allegations that, 'because

they are no more than conclusions, are not entitled to the assumption of truth."' Id.

(quoting Iqbal, 556 U.S. at 679). Third, "'[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief."' Id. (alterations in original)

(quoting Iqbal, 556 U.S. at 679).

        B. RIC0 4

        The Court will first address the applicable RICO statutory provisions. 18

U.S.C. § 1964(c) contains the statutory language regarding a private right of action

under RICO and states, in pertinent part, "[a]ny person injured in his business or

property by reason of a violation of section 1962 of this chapter may sue therefor

in any appropriate United States district court and shall recover threefold the

damages he sustains and the cost of the suit, including a reasonable attorney's fee."

4
  Although not pertinent on its discussion as to whether Plaintiffs RICO claims can survive this stage of
the litigation, the Court notes that the predicate acts alleged by Plaintiff to support its RICO claims in this
matter are the precise type of acts that have nothing to do with the original intent of the RICO statute. See
De/Rio-Mocci v. Connolly Properties, Inc., 672 F.3d 241 (3d Cir. 2012) (McKee, CJ., concurring). In
De/Rio-Mocci, Chief Judge McKee, joined by Judges Fuentes and Greenberg, addressed the inherent
problems with the civil RICO statute and stated, "the very strength of RICO - its breadth - now diffuses
its focus. RICO's treble damage provision has been seized upon to convert the statute into a hodgepodge
of prohibitions that now function as a tripwire that offers the lure of treble recovery to all who can
squeeze their claim into some combination ofRICO's 'predicate acts."' Id. at 254. Chief Judge McKee
reminds courts that RICO was originally enacted to fight crime, specifically, organized crime. Id. at 251-
53. Although, due to the RICO statute's breadth, "most of the civil suits filed under the statute have
nothing to do with organized crime; they are garden-variety civil fraud cases of the type traditionally
litigated in state courts." Id. at 254 (brackets and quotations omitted) (citing William H. Rehnquist, Chief
Justice of the United States, Remarks of the Chief Justice, Address Before the Eleventh Seminar on the
Administration of Justice (Apr. 7, 1989), 21 ST. MARY'S L.J. 5, 9 (1989)). However, with that being
said, "this defect - if defect it is - is inherent in the statute as written, and its correction must lie with
Congress." Id. at 258 (quoting Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 499-500 (1985)).

                                                      10
The "by reason of' language in section 1964(c) has been interpreted by the

Supreme Court to indicate that the RICO violations by the defendants must have

been the proximate cause of the plaintiff's injury. Hemi Group, LLC v. City of

New York, 559 U.S. 1, 9 (2010) (explaining that to state a claim under civil RICO,

a plaintiff is required to show that the predicate acts proximately caused the

plaintiff's injuries); Bridge v. Phoenix Bond & lndem. Co., 553 U.S. 639, 654

(2008); DelRio-Mocci, 672 F.3d at 256 ("[T]he [Supreme] Court nevertheless

requires an injury sufficiently related to the alleged racketeering activity to justify

allowing a treble damage claim to proceed under RICO." (McKee, CJ.,

concurring)). Section 1962(c) states that "[i]t shall be unlawful for any person

employed by or associated with any enterprise engaged in, or the activities of

which affect, interstate or foreign commerce, to conduct or participate, directly or

indirectly, in the conduct of such enterprise's affairs through a pattern of

racketeering activity." Section 1961 defines the predicate acts that are actionable

under RICO because they constitute "racketeering activity." Section 1961(1)(A)

defines "racketeering activity" to include any act or threat involving extortion and

section 1962( 1)(B) defines "racketeering activity" to include acts of mail fraud ( 18

U.S.C. § 1341), wire fraud (18 U.S.C. § 1343), and transportation of stolen

property (18 U.S.C. § 2314). The "pattern of racketeering activity" language in

section 1962(c) creates a requirement for the plaintiff to show "at least two acts of


                                           11
racketeering activity ... the last of which occurred within ten years ... after the

commissionofaprioractofracketeeringactivity." 18 U.S.C. § 1961(5). These

predicate acts must also be "related, and that they pose a threat of continued

criminal activity." HJ Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)

(emphasis in original). Therefore, in order to properly bring a RICO claim, a

plaintiff must show that the defendants, through an enterprise, committed two

statutorily prohibited predicate acts within a ten year period that are related, pose a

threat of continued criminal activity, and proximately caused the plaintiffs injury.

        In Bridge v. Phoenix Bond & Indem. Co., 5 the Supreme Court further

addressed the necessary proximate cause under section 1964(c) in a civil RICO

matter by deciding whether "a plaintiff asserting a RICO claim predicated on mail

fraud must plead and prove that it relied on the defendant's alleged

misrepresentations." 553 U.S. 639, 641-42 (2008). In deciding this issue, the

Supreme Court held that "a person can be injured 'by reason of a pattern of mail

fraud even if he has not relied on any misrepresentations." Id. at 649. However,

when a RICO plaintiff alleges an "injury 'by reason of a pattern of mail fraud," he

cannot "prevail without showing that someone relied on the defendant's

misrepresentations." Id. at 658 (emphasis in original). This third-party reliance is




5
 Plaintiff, at oral argument, relied on Bridge in support of its assertion that proximate cause for the
predicate acts concerning fraud was satisfied. ECF No. 27 at 10-11.

                                                      12
 necessary because "a RICO plaintiff alleging injury by reason of a pattern of mail

· fraud must establish at least third-party reliance in order to prove causation." Id. at

 659. This same reasoning applies to predicate acts for wire fraud. See generally In

 re Avandia Marketing, Sales Practices & Product Liability Litigation, 804 F.3d

 633 (3d Cir. 2015) (applying the causation analysis from Bridge to alleged RICO

violations based on predicate acts that included mail and wire fraud).

       In the instant matter, Plaintiff alleges one predicate act of mail fraud, 18

U.S.C. § 1341, four predicate acts of wire fraud, 18 U.S.C. § 1343, one predicate

act of theft by extortion, 18 Pa. C.S. § 3923(a)(6), one predicate act of conspiracy

to commit theft by extortion, 18 Pa. C.S. § 3923(a)(6), and two predicate acts of

transportation of stolen good, money, 18 U.S.C. § 2314. ECF No. 24 at 16-18. In

order to prove mail and wire fraud, a plaintiff must show "( 1) a scheme or artifice

to defraud for the purpose of obtaining money or property, (2) participation by the

defendant with specific intent to defraud, and (3) use of the mails or wire

transmissions in furtherance of the scheme." Nat'l Sec. Sys., Inc. v. Iola, 700 F.3d

65, 105 (3d Cir. 2012). Further, Bridge instructs this Court that someone must

have relied on the fraud. Bridge, 553 U.S. at 658-59. Predicate act I, as alleged by

Plaintiff, concerns an allegedly fraudulent email that was sent on October 23, 2014

at 6:39 p.m. by Mays to Patrick Ferris ("Ferris"), Plaintiffs president. ECF No. 1

at ,-i 111; ECF No. 24 at 16. Predicate act II alleges that a second fraudulent email


                                           13
was sent on October 24, 2014 at 11 :56 a.m. by Mays to Ferris. ECF No. 1 at~

114; ECF No. 24 at 16. Predicate act IV alleges that the sending of the Moore

Report was mail fraud by the Defendants because Plaintiff alleges that the report

was fraudulent and was mailed from Moore's office in New Jersey to Newsome's

home in Philadelphia. ECF No. 1 at ~12; ECF No. 24 at 16. Predicate act X

alleges that Defendants committed wire fraud when Moore informed Green that he

refused to withdraw his allegedly fraudulent report. ECF No. 1 at~ 140. Plaintiff

alleges that Green, over the telephone, relied on Moore's false representation that

the Moore Report was accurate in pursing Newsome's counterclaims against

Plaintiff in the Bucks County Litigation. Id.   at~   143; ECF No. 24 at 17. Predicate

act XI, the final act constituting mail or wire fraud, alleges that Defendants

committed wire fraud when Newsome and Mays electronically filed their Answer,

Amended Answer, Second Amended Answer, New Matter, and Counterclaims

with Complaint on June 9, 2017, June 23, 2017, and August 11, 2017, attaching the

allegedly fraudulent Moore Report to these filings, in the Bucks County Litigation.

ECF No. 1 at~~ 145-148; ECF No. 24 at 17.

      In the instant matter, following the discussion in Bridge, a liberal reading of

Plaintiffs Complaint and RICO Case Statement demonstrates that of the five

alleged predicate acts concerning mail and wire fraud, only one (predicate act X)

alleges that anyone relied on the alleged fraudulent acts. The alleged fraud was


                                          14
Moore allegedly refusing to withdraw his allegedly fraudulent report so that Green

would rely on the Moore Report in bringing Newsome's counterclaim in the Bucks

County Litigation. 6 Further, at oral argument, Plaintiff conceded that Green was

the only person that was defrauded by the alleged RICO enterprise. See ECF No.

27 at 9, ln. 8-11 ("[Plaintiffs attorney]: [W]hat the Plaintiff is alleging is that

somebody did rely upon [the Moore Report]. I think it was [Green] in determining

probable cause to bring the [Bucks County Litigation] in the first place.").

Plaintiffs counsel further admitted at oral argument that the first individual

(Green) allegedly deceived by the Moore Report was after the work at the Taney

Street Properties was completed. Id. at 11, ln. 11-14. As to predicate acts I, II, IV,

and XI, Plaintiff has not pled that anyone relied on these alleged fraudulent acts

that would create the requisite proximate causation for Plaintiffs injuries.

Although predicate act IV concerns the Moore Report, Plaintiff admitted that no

one relied on the report until Green, on Newsome's behalf, brought the

counterclaim in the Bucks County Litigation. See id. at 9, ln. 2-11. No one relied

on the Moore Report during the time period in which the repairs to the Taney

Street Properties were taking place. Assuming, without deciding, that predicate act




6
  For purposes of this Motion, the Court only assumes that Green relied on a fraudulent Moore Report in
determining that a cause of action existed against Plaintiff in the Bucks County Litigation. The Court is
not determining whether refusing to withdraw a fraudulent report so that someone else's attorney would
rely on the fraudulent report in bringing a counterclaim can amount to wire fraud.

                                                    15
X constitutes wire fraud, Plaintiff must also have pled a second predicate act that is

related to predicate act X and proximately caused Plaintiffs injuries.

       Plaintiff alleges Defendants' committed predicate acts XII and XIII. These

predicate acts allege that Defendants committed theft by extortion and conspiracy

to commit theft by extortion, 18 Pa. C.S. § 3923(a)(6), when they allegedly

withheld property of the Plaintiffs in the form of funds due to the Plaintiff and

threatened to obtain the Plaintiffs property by means of a lawsuit when Moore

refused to withdraw his report. ECF No. 24 at 17. Under Pennsylvania law, "[a]

person is guilty of theft ifhe intentionally obtains or withholds property of another

by threatening to: ... (6) testify or provide information or withhold testimony or

information with respect to the legal claim or defense of another." 18 Pa. C.S. §

3923(a)(6). "The gravamen of an extortion offense ... is an express or implied

threat that some harm will befall the victim should he fail to comply with the

extortionist's demands." United States v. Pungitore, 910 F.2d 1084, 1131 (3d Cir.

1990) (quoting Commonwealth v. Wojdak, 502 Pa. 359, 466 A.2d 991, 997

(1983)).

      In the instant matter, Plaintiff has not sufficiently pled that Defendants

committed theft by extortion or conspiracy to commit theft by extortion. Plaintiffs

extortion claims rely on Moore refusing to withdraw his report. Plaintiff is asking

this Court to infer that Moore's refusal to withdraw his report can be construed as


                                         16
extortion because "[w]ith the benefit of the [Moore Report] and its implicit

guarantee of testimony ... Mays was able to withhold the property of the Plaintiff

in the form of funds due to it, and threaten to obtain Plaintiffs property by means

of a lawsuit." ECF No. 24 at 17. First, Plaintiffs extortion claims against

Defendants are too attenuated. It was Newsome/Mays who were allegedly

withholding Plaintiffs money and attempting to obtain money from Plaintiff in the

Bucks County Litigation, not the Defendants. None of the Defendants have

obtained or withheld any of the Plaintiffs property or were even parties to the

Bucks County Litigation. Second, there is no allegation by Plaintiff that any of the

Defendants threatened Plaintiff with potential testimony in the Bucks County

Litigation. Contrary to Plaintiffs assertion, the Court will not infer that Moore

"threatened" testimony simply because he advertises himself as an "in-demand

expert" and refused to withdraw his report. It was Newsome/Mays, not Moore,

who submitted the Moore Report in that action and used it in support of their

counterclaim. Therefore, Plaintiffs alleged predicate acts of theft by extortion and

conspiracy to commit theft by extortion cannot be considered "racketeering

activities" to support a RICO claim.

      The final two predicate acts alleged by Plaintiff are transportation of stolen

goods, money, 18 U.S.C. § 2314. ECF No. 1 at~~ 161-168; ECF No. 24 at 17-18.

As they are alleged by Plaintiff, these predicate acts do not constitute "racketeering


                                          17
activities" because Plaintiff has also failed to demonstrate how these predicate acts

proximately caused his injuries. Plaintiff never alleges that he was injured "by

reason of' these alleged acts by Defendants. Further, these two predicate acts were

directed only at third-parties and appear to be wholly unrelated in any way to

Plaintiff or its alleged injuries. Simply, these are too remote from any potential

harm that Plaintiff may have suffered. Therefore, because at least two predicate

acts are required under the RICO statute, Plaintiff has not alleged plausible RICO

claims.

      Plaintiffs RICO claims also cannot survive Defendants' Motion to Dismiss

because Plaintiffs alleged predicate acts under RICO only allegedly inflicted a

single injury to Plaintiff. This Court has already assumed that, under the RICO

statute, Plaintiff has alleged only one plausible predicate act. That predicate act

only concerns a single injury to Plaintiff. That single injury being money Plaintiff

spent as a result of the Bucks County Litigation. Bringing a RICO action under

these circumstances is not the intention Congress had for civil RICO claims. See

Marshall-Silver Const. Co., Inc. v. Mendel, 894 F.2d 593, 597 (3d Cir. 1990). In

Mendel, the Third Circuit Court of Appeals instructs the Court that:

      Virtually every garden-variety fraud is accomplished through a series
      of wire or mail fraud acts that are "related" by purpose and are spread
      over a period of at least several months. Where such a fraudulent
      scheme inflicts or threatens only a single injury, we continue to doubt
      that Congress intended to make the availability of treble damages and

                                          18
      augmented criminal sanctions dependant solely on whether the
      fraudulent scheme is well enough conceived to enjoy prompt success
      or requires pursuit for an extended period of time. Given its "natural
      and common sense approach to RICO's pattern element," we think it
      unlikely that Congress intended RICO to apply in the absence of a more
      significant societal threat.

Id. In the instant matter, with only one alleged injury, Plaintiffs RICO allegations

are missing that "significant societal threat" by the Defendants. Further,

Defendants' alleged associated-in-fact enterprise is now defunct and Plaintiff does

not allege that the enterprise is currently attempting to harm Plaintiffs business.

There is simply no allegation by Plaintiff that can be inferred to allege that there

was "long-term criminal conduct" by the Defendants against Plaintiff or that the

Defendants pose a threat of continued criminal activity. See id.

      Even assuming Plaintiff sufficiently alleged that it suffered damages

connected to monies owed for the Taney Street Properties repairs, that alleged

conduct still concerns only one single injury. That single injury being the

combination of the damages that concern the repairs to the Taney Street Properties.

Because these damages all arise from a single issue, they are construed as a single

injury. This type of single injury that occurred in only two short timeframes over a

three year period is not the type of required continuity that Congress intended. See

id. ("Predicate acts extending over a few weeks or months and threatening no




                                          19
future criminal conduct do not satisfy [the continuity] requirement." (alteration in

original) (quoting HJ., Inc., 492 U.S. at 242)).

      C. RICO Conspiracy,§ 1962(d)

      "Under § 1962(d), it is unlawful to conspire to violate any of the substantive

provisions of RICO." In re Insurance Brokerage Antitrust Litigation, 618 F.3d

300, 373 (3d Cir. 2010) (citing 18 U.S.C. § 1962(d)). A defendant, in some

circumstances, "may be liable under § 1962(d) even where its own actions would

not amount to a substantive RICO violation." Id. (citing Salinas v. United States,

522 U.S. 52, 65 (1997)). However, for a RICO conspiracy claim to be properly

alleged, the plaintiffs complaint must "adequately allege 'an endeavor which, if

completed, would satisfy all of the elements of a substantive [RICO] offense."' Id.

(alteration in original) (quoting Salinas, 522 U.S. at 65). Here, because Plaintiff

has failed to allege a RICO cause of action, Plaintiffs RICO conspiracy claim is

accordingly dismissed.

      D. State Law Claims

      Plaintiffs Complaint also pleads tortious interference with contractual

relations and civil conspiracy, which are brought under Pennsylvania law. ECF

No. 1 at iii! 201-214. Because the Court dismissed Plaintiffs RICO claims, the

Court declines to exercise supplemental jurisdiction over Plaintiffs state law

claims. See 28 U.S.C. § 1367(c)(3) ("The district courts may decline to exercise


                                         20
supplemental jurisdiction over a claim ... [ifJ the district court has dismissed all

claims over which it has original jurisdiction."); United Mine Workers ofAmerica

v. Gibbs, 383 U.S. 715, 726 (1966) ("Certainly, ifthe federal claims are dismissed

before trial, even though not insubstantial in a jurisdictional sense, the state claims

should be dismissed as well."); Byrd v. Shannon, 715 F .3d 117, 128 (3d Cir. 2013)

(affirming district court's decision to decline supplemental jurisdiction over

plaintiffs state law claims after dismissing plaintiffs federal law claim).

Accordingly, Plaintiffs tortious interference with contractual relations and civil

conspiracy claims are hereby dismissed.

       VI.     CONCLUSION

           Based on the foregoing, Defendants' Motion to Dismiss is granted in favor

of all Defendants. 7 Plaintiffs causes of action concerning RICO (Counts I, II, and

Ill) are dismissed. Because Plaintiff did not adequately plead a cause of action

under the RICO statute, Plaintiffs RICO conspiracy cause of action (Count IV) is

also dismissed. Finally, because Plaintiffs causes of action under federal law are

dismissed, this Court declines to exercise supplemental jurisdiction over Plaintiffs

tortious interference with contract and civil conspiracy state law claims (Counts V

and VI); therefore Plaintiffs state law claims are dismissed, as well. Accordingly,




7
    See page 1 n. 1, supra.
                                            21
Plaintiffs Complaint is dismissed in its entirety. The Court will issue an

accompanying order in conjunction with this Memorandum.



                                              BY THE COURT:




                                              CHAD .KE




                                         22
